            Case 2:14-cv-07139-JCJ Document 321 Filed 04/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF                                :      CIVIL ACTION
PENNSYLVANIA, by                               :
Attorney General JOSH SHAPIRO,                 :
                                               :      NO. 14-cv-07139-JCJ
            Plaintiff,                         :
                                               :
       v.                                      :
                                               :
THINK FINANCE, INC., et al.                    :
                                               :
             Defendants.



                                          ORDER


       AND NOW, this 8th day of April, 2021, it having been reported that the issues

between Plaintiff Commonwealth of Pennsylvania and Defendant Kenneth E. Rees in the

above action have been settled, and, upon consideration of the Stipulation of Settlement and

Consent Decree Between Commonwealth of Pennsylvania and Defendant Rees (Doc. No.

320), the said Stipulation of Settlement and Consent Decree is APPROVED and SO

ORDERED.

       It is further ORDERED that, this having resolved all claims against the last remaining

Defendant, and pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure,

the above action is DISMISSED with prejudice, without costs.



                                                    BY THE COURT:
                                                     s/J. Curtis Joyner

                                                    J. CURTIS JOYNER, J.
